DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendment filed June 28, 2022 is acknowledged.

Response to Amendment
Claims 2, 3, 6, 11, 16, and 21 have been amended.  Claims 1, 5, 9, 13, and 20 have been canceled.  Claims 2-4, 6-8, 10-12, 14-19, and 21 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 2-4, 6-8, 10-12, 14-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A response is provided below in bold where appropriate.
Applicant remarks on Double Patenting, pg. 9 of Remarks:

Double Patenting Rejections

Claims 2-4, 6-8, 10-12, 14-19, and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 10,262,366. See Office Action, March 30, 2022 (Office Action), p. 16. Applicant acknowledges the double patent rejections and, upon a finding of allowable claims, may file a terminal disclaimer to overcome such rejections.

Noted.  The rejection will be provided as appropriate. 

Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks:

Rejection Under 35 U.S.C. §101

Claims 2-4, 6-8, 10-12, 14-19, and 21 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to non-statutory subject matter. See Office Action, p. 16.

Applicant has amended claims 2 and 21 to further recite, among other limitations:

wherein transmitting the order query to the plurality of participants comprises querying the order by one of the plurality of participants to one or more other ones of the plurality of participants.

The Specification supports the amendment, at least at Specification (See U.S. Pat. Pub. No. 2020/0234369) at least at [0152].

While the findings of Office Action, pp. 16-23 do not apply to the amended claims, even if claims 2 and 21 are deemed directed to “an abstract idea, law of nature, or a natural phenomenon,” claims 2 and 21 are integrated into a practical application (See USPTO’s January 2019 and October 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”), Step 2A, Prong ID. The claims as now amended improve the functioning of a computing device.

Specifically, the order is transmitted to the plurality of participants, by querying the order by one of the plurality of participants to one or more other ones of the plurality of participants. For example, at Specification, [0152], “In some embodiments, such querying may continue from one participant to another participant in a tree like fashion in which one or more participants queries one or more further participants which may themselves continue querying further participants and so on.” The foregoing allows the originating node to send fewer transmissions, thereby improving the functioning of the alleged computing device.

From para. [000150] of the specification (seems to be same as para. [0152] argued above)…
“In some embodiments, as indicated at block 311, process 300 may include querying one or more participants to find a matching order. In some embodiments, querying the participants may include transmitting one or more requests from a central system (e.g., 201) to a buy side system (e.g., 207). In other embodiments, querying the participants may include transmitting requests from a computer of a distributed system to another computer of the distributed system, such as from one buy side participant to another, or one sell side participant to a buy side participant, etc. In some embodiments, such querying may continue from one participant to another participant in a tree like fashion in which one or more participants queries one or more further participants which may themselves continue querying further participants and so on. Such action may be taken if no matching firm order was found or an incomplete set of matching firm orders was previously found as described above. In still other embodiments, querying may include transmitting requests to other processes, threads, memory locations, portion of a computer program, etc. executing by a single system, such as central system 201 or multiple systems, such as a distributed system.” [000150]

The above, however, is querying (searching) for a matching order.  If there is a benefit of fewer transmissions, it is incidental to the querying for an order. 

Accordingly, the claimed invention is an improvement in technology, and does not merely invoke computers as a tool for performing an abstract idea. Therefore, under the 2019 PEG and MPEP 2106.05(a), the claimed invention “reflect[s] an improvement to [a] technical field” and thus integrates the alleged judicial exception into a practical application. 

Respectfully, the amendment itself is abstract, as transmitting an order query and querying the order is related to commercial interactions.  Based on this and the above response, the rejection is respectfully maintained but modified for the claim amendments.


Applicant argues 35 USC §103 Rejection, starting pg. 9 of Remarks:

Applicant’s amendments have required a new rejection, rendering their arguments moot.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6-8, 10-12, 14-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 20 of U.S. Patent No. 10,262,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 6-8, 10-12, 14-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-4, 6-8, 10-12, 14-19, and 21 are either directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 and system Claim 21 as the claims that represent the claimed invention for analysis.  
Claim 2 recites the limitations of:
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;
in response to receiving the firm order by the marketplace, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with a respective participant without revealing existence of the plurality of order interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with the respective order management system of the respective participant;
in response to receiving a respective order query by the respective participant of the plurality of participants, determining, by a respective module configured to securely interface with the respective order management system of the respective participant, a determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;
in response to determining the determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;
receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;
in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;
receiving, by the marketplace, the indication that the trade should be executed; and 
in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace, execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant; and
wherein transmitting the order query to the plurality of participants comprises querying the order by one of the plurality of participants to one or more other ones of the plurality of participants.

Claim 21 recites the limitations of:
An apparatus comprising:
a processor; and
memory storing instructions that, when executed, cause the processor to: 
receive, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant; 
in response to receiving the firm order by the marketplace, transmit, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with a respective participant without revealing existence of the plurality of order interests outside of the respective participant
in response to receiving a respective order query by the respective participant of the plurality of participants, determining by a respective module configured to securely interface with the respective order management system of the respective participant, that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;
receive, by the marketplace, from the respective module configured to securely interface with the respective order management system of the respective participant of the plurality of participants, an indication that a trade fulfilling at least a part of the firm order and at least part of the matching order that is stored in the respective order management system should be executed; and 
in response to receiving the indication that the trade should be executed by the marketplace, facilitate by the marketplace, execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant; and
wherein transmitting the order query to the plurality of participants comprises querying the order by one of the plurality of participants to one or more other ones of the plurality of participants.
 
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. facilitating execution of a trade) and commercial interaction (e.g. receiving a firm order for a financial instrument).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: order management system (Claim 2); a processor, memory, order management system (Claim 21).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “module” can be just software or some type of generic hardware (para. [00044]).  The module configured to securely interface with a respective order management system of the participant is claimed at a high level of generality without technical details claimed.  The “marketplace” is not an “electronic marketplace” therefore could be anything (e.g. “a place at which orders are executed”, para. [000123]) or where manual intervention occurs (para. [000296]).  The “order management system” appears to be existing technology (para. [000109] typical OMS of Fidessa and para. [000302]) and could be a server, a database, trader OMS interaction module (TOIM), or something unspecified (“firms have developed their own OMS’s”).  The marketplace is configured to maintain secrecy is also at a high level of generality with no technical details claimed (see para. [000203] of the disclosure where information is kept in confidence at a central system). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, transmitting, and storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 2 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3, 4, 6-8, 10-12, and 14-19 further define the abstract idea that is present in their independent Claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 17 has “encrypted message” yet that has been shown not to be enough (MPEP 2106.04(a)(2) III A where specific encryption method was required).  Therefore, the claims 3, 4, 6-8, 10-12, and 14-19 are directed to an abstract idea.  Thus, the claims 2-4, 6-8, 10-12, 14-19, and 21 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-8, 10-12, 14-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2009/0006266 to Hanson et al. in view of Patent No. 7356500 to Waelbroeck et al. and in view of  Pub. No. US 2005/0114258 to Penny and in further view of Pub. No. US 2003/0225677 to Sandholm et al.
Regarding claim 2
A method comprising:
receiving, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant;

Hanson et al. teaches:

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market (marketplace) by a trader or proxy…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]

Marketplace…
“Scope shall mean the method by which an order is disseminated in the marketplace.” [0075]

in response to receiving the firm order by the marketplace, transmitting, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with a respective participant without revealing existence of the plurality of order interests outside of the respective participant, in which each of the plurality of participants includes a module configured to securely interface with the respective order management system of the respective participant;

Order anonymously auto-match or pushed to counterparties for orders (therefore only computer would know, so without revealing the existence of the plurality of order interests)…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

The system receives (therefore transmitted to) an order…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Where order is placed (therefore transmitted) by a market (marketplace) to sell side members (plurality of participants)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Fig. 1, ref. 104 teaches trader (participant) and OMS…



    PNG
    media_image1.png
    208
    255
    media_image1.png
    Greyscale



Client browser via secure network (therefore secure interface)…
“The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which is represented by a designation that is associated with the order. The order may have preferably, one of ten states. The states are found in Table 1:” [0084]

Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

From their Background teaching that an order query of a database is not novel…
“Canadian Patent Application Ser. No. 2,394,967 is directed to a fixed income securities trading framework for facilitating a negotiated exchange of fixed income securities. A search engine of the system, in response to a request from a system participant, queries a fixed income database for a set of fixed income securities meeting the criteria that has been specified. On selection of the desired security, the transaction engine facilitates an order execution against posted bids or offers. The transaction engine interacts with the pricing engine during order executed to determine the price of the selected securities. The transaction engine further interacts with the rules database to ensure compliance with preset system rules. Some form of auto-trading may be performed according to the system criteria.” [0022]

See Secrecy and Store Securely below.

in response to receiving a respective order query by the respective participant of the plurality of participants, determining, by a respective module configured to securely interface with the respective order management system of the respective participant, a determination result that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Trader’s (participants) OMS…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image2.png
    200
    327
    media_image2.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume column 1114, State column 1116, # Negotiations column 1118, and Investigate column 1120.” [0152]

Which shows a matched order…

    PNG
    media_image3.png
    162
    517
    media_image3.png
    Greyscale



in response to determining the determination result, providing, by the respective module of the respective participant, a request for acceptance of the firm order without revealing information about respective trading interests of the respective participant outside of the respective participant;

Invite (request) negotiations if orders match but fail conditions…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do not cross or match, but the negotiation sensitivity settings cross for the counterparties.” [0031]

Example of the Invite Status controls whether the order will be provided to counterparties (therefore without revealing information)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]
See Secrecy below.

receiving, by the respective module of the respective participant, a positive reply to the request for acceptance;

Negotiations proceed (receiving a positive reply)…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the positive reply, transmitting, from the respective participant to the marketplace, an indication that a trade fulfilling at least a part of the firm order and at least a part of the matching order should be executed;

Example of offer (indication) and counterparty accepting other sides firm offer when prices match….
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] 

receiving, by the marketplace, the indication that the trade should be executed; and 

Accept by the system (marketplace) the firm offer…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the indication that the trade should be executed by the marketplace, facilitating, by the marketplace, execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant; and

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

wherein transmitting the order query to the plurality of participants comprises querying the order by one of the plurality of participants to one or more other ones of the plurality of participants.

See Other Participants below.

Secrecy
Hanson et al. teaches security.  They do not teach specifics of secrecy.  

Waelbroeck et al. also in the business of security teaches:

Wish to notify only specific participants…
“In this environment, there is an acute need for efficient dissemination of confidential information regarding trading interests. Market participants with large confidential trading interests wish to notify only those other market participants likely to have a significant contra-interest. Other market participants wish to be notified of confidential certified trading interests to which they are likely to have a contra-interest. Both groups wish to have a place to transact a trade once they have been connected through analysis of their certified trading interests. Market participants also desire certified information regarding the trading behavior of other market participants and a means of certifying expressed trading information.” (col. 2, lines 47-59)

Using an interface…
“In an alternate preferred embodiment, after step 350 the initiating user is shown a summary of the results of this analysis and is given the option of modifying the dissemination parameters given in step 320 to more accurately tailor/limit the dissemination of confidential CTI. For example, a user can modify dissemination parameters that are too inclusive (e.g., too many MPs have sold 10,000 or more shares of the relevant security today) or exclusive (e.g., there are no MPs who currently have a live order to sell over 50,000 shares). The production of the MP notification list is an iterative process in this embodiment, as the embodiment repeats steps 330-350 until the user is satisfied with the output of the dissemination analysis. The user interaction in this iterative process is performed through interface means that are well known in the art.” (col. 7, lines 17-31)

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20) Inherent with confidential is without revealing the existence of the plurality of order interests outside of a respective participant.

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.

Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
“FIG. 1 shows a high-level block diagram of the major functional components of an order management system configured to operate according to an illustrative embodiment of the present invention. As shown FIG. 1, order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.

Other Participants
The combined references teach bidding and searching.  They do not teach searching other participant bids.

Sandholm et al. also in the business of bidding and searching teaches:
Bids from bidders (plurality of participants)…
“After reviewing the items for sale and the total quantity of each item available for sale, the bidder dispatches to the auctioneer, e.g., at computer 100, one or more bids. Each bid includes one or more items and for each item a quantity thereof. Each bid also includes a bid price. Upon receiving a plurality of bids from one or more bidders, e.g., at computer system 100, a method in accordance with the present invention is invoked for determining the winning bid or winning combination of bids that maximizes the revenue from the sale of the items.” [0097]

Searching bids along a path from one node to another…
“Finding that no item in bid B2 exceeds the total quantity available, the BOB search method generates node 914 attached to the inclusion branch of node 906 in the third level of search tree 900 and associates with node 914 a bid not previously considered for attachment to this branch. In this example, bid B3 is associated with node 914. Next, another candidate allocation is determined that includes the combination of bids B2 and B3 that lie on the search path that includes nodes 902, 906 and 914. From this combination, the BOB search method determines whether the sum of each item in bids B2 and B3 exceed the total quantity available for that item. In the illustrated example, the sum of item A in bids B2 and B3; the sum of item B in bids B2 and B3; and the sum of item C in bids B2 and B3 do not exceed the total quantity available for each of these items. The BOB search method also sums bid prices P2 and P3 for bids B1 and B3. If the sum of bid prices P2 and P3 exceeds the best allocation price, the sum of bid prices P2 and P3 replaces the best allocation price and bids B2 and B3 replace the best allocation.” [0119]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of the combined references  the ability to search other participant bids as taught by Sandholm et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Sandholm who teaches the financial benefits of searching for bids that maximize revenue.  

Regarding claim 3
The method of claim 2, in which each of the plurality of modules of the participants is configured to interface with the marketplace and a user interface, and in which an act of determining that a matching order is stored in the respective order management system associated with the respective participant is made based on a checking of orders currently stored in the respective order management system, in which such check is made after receiving the respective order query.

Hanson et al. teaches:
Example of real-time (current) status…
“Again referring to FIG. 9, if the trader activates the Order Blotter icon at 906, the display at FIG. 11 will be opened. Referring to FIG. 11, generally at 1100, display 1102 has display identifier line 1104, control line 1106, and window 1108. The Order Blotter window provides a list of all of a trader's orders for a predetermined period. This will include all outstanding orders, fully traded orders, and canceled orders. Control line 1106 provides trader with the ability to display all of his orders or just active orders. The window will be updated in real-time as conditions for the listed orders change.” [0151]

	The combined references teach security.

Regarding claim 4
The method of claim 2, further comprising:
receiving a second indication, by the marketplace from a second respective participant, that a second trade fulfilling at least the part of the firm order and at least a part of a second matching order should be executed; and

Hanson et al. teaches:
List of orders (therefore at least a second indication)….
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

before facilitating the execution of the trade, determining, based on a rate of activity associated with the respective participant and the second respective participant, that the respective participant has priority over the second respective participant, and

Trading based on priority and  time (rate of activity)…
“The list of orders that result from the first screening will have a trading priority assigned to them based on the trading priority preference defined by the most recent arriving order of the counterparties to the potential transaction. Preferably, the priority will be price or volume, then time. However, it is understood that other criteria could be used and still be within the scope of the present invention.” [0094]

in which facilitating the execution includes facilitating the execution in response to determining that the respective participant has priority.

Auto-matching (facilitating the execution)…
“If trading priority preference is "price," then the associated orders will be given priority for auto-matching based on the (1) best price, (2) largest volume, and (3) earliest effective timestamp. However, if the trading priority preference is "volume," then the associated orders will be given priority for auto-matching based on the (1) largest volume, (2) best price, and (3) earliest effective timestamp.” [0095]

Regarding claim 6
The method of claim 2, further comprising:
receiving, by a second respective participant, a respective order query from the marketplace;

Hanson et al. teaches:
Activate (receiving) an order blotter (order query)…
“Referring again to FIG. 7, when Windows icon 710 is activated the drop-down menu is provided as shown in FIG. 9, generally at 900. The drop-down menu at 902 has at least four icons. These are Symbol Watch List icon 704, Order Blotter icon 906, Negotiation icon 908, and Message icon 910. The operation of the system and method of the present invention will now be discussed when each of these icons is activated.” [0147]

in response to receiving, determining, by a second respective module configured to securely interface with a second order management system of the second respective participant, that there is no matching order in the second order management system associated with the second respective participant without revealing information about respective trading interests of the second respective participant outside of the second respective participant;

Fig. 11, ref. 1116 teaches “State” (therefore no matching order)…

    PNG
    media_image4.png
    236
    310
    media_image4.png
    Greyscale


in response to determining by the second respective module, suppressing evidence of determining by the second respective participant.

Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 7
The method of claim 6, in which suppressing evidence includes preventing a reply to the order query from being sent to the marketplace from the second respective participant.

Hanson et al. teaches:
	Cannot firm up offer (prevent reply)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 8
The method of claim 7, in which the method further comprises: 
determining, by the marketplace, that no reply to the order query was received from the second respective participant; and

Hanson et al. teaches:
Screen out underperforming counterparties…
“The system and method of the present invention gather significant amounts of data regarding the trades that take place over the system. The statistics that are generated from this information is used to provide filters to screen out underperforming counterparties, and is available for generating reports about the data and operation of the system. Table 6 below provides at least some of the data that may be collected by the system. After providing the table below that covers the information that is gathered, filtering for counterparties on the system will be described.” [0178]

Table 6 and orders that were canceled (therefore no reply)…
“Negotiations that 3. For unsuccessful negotiations: were caused by being a. Percentage of failed pre-trade negotiations "Crossed" with auto- due to trader moving his price away. match off and b. Percentage of failed pre-trade negotiations preferences due to the trader canceling the order. c. Percentage of failed pre-trade negotiations due to the counterparty moving his price away. d. Percentage of failed pre-trade negotiations due to the counterparty canceling the order. e. Percentage of failed negotiations due to a competing negotiation. f. Percentage of failed negotiations due to an auto-match.”
in response to determining that no reply was received, preventing a transmission of at least one future order query to the second respective participant.
Never invited to participate…
“As mentioned previously, the system and method of the present invention calculates a scorecard for use in filtering to determine whether to permit a counterparty into negotiations. These scorecards do not apply if there is an auto-match. The trader in setting his/her preferences will indicate the score value below which he/she will not enter into negotiations with a counterparty. The intent of scorecard filtering is to reward "good" traders and not reward "bad" traders as these entities are defined by the trader's preferences. Therefore, to extent that a trader is deemed a "bad" trader by another, the "bad" trader will seldom or never be invited to convert an Indicative Order to a Firm Order to participate in a trade or negotiation until that trader's behavior changes for the better. [0179]

Regarding claim 10
The method of claim 6, in which suppressing evidence includes preventing a request for acceptance of the firm order from being provided from a second respective module when such a request would otherwise have been provided.

Hanson et al. teaches:
Fig. 11 teaches “Type” which can include “Off” where party is not invited to negotiate (therefore suppress evidence)…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Regarding claim 11
The method of claim 2, further comprising:
suppressing, by the marketplace, evidence of receiving the positive reply, in which suppressing evidence includes not communicating the reply to anyone other than necessary parties for the execution until after the execution, in which the necessary parties do not include the first participant.

Hanson et al. teaches:
Presenting negotiations only if conditions exist (therefore suppressing information)…
“The system and method of the present invention will invite counterparties into negotiations if at least one of the following conditions exist: (i) the two orders cross or match but the cross price ranges fall outside the NBBO and the disadvantaged party has selected predetermined protections for transacting on the system, (ii) the two orders cross or match but are prevented from auto-matching because the NBBO fails the system tests, or (iii) two orders do not cross or match, but the negotiation sensitivity settings cross for the counterparties.” [0031]

Regarding claim 12
The method of claim 2, in which the positive reply includes a binding acceptance of the firm order.

Hanson et al. teaches:
	Consummate (binding) the trade…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with consummate the trade is binding acceptance.

Regarding claim 14
The method of claim 2, further comprising: 
never receiving a negative reply to an order query, in which communication includes negotiation.

Hanson et al. teaches:
Fig. 8, ref. 836 and “Negotiate: Always”…


    PNG
    media_image5.png
    113
    222
    media_image5.png
    Greyscale


Regarding claim 15
The method of claim 2, in which each participant is configured to not send any reply to the order query to the marketplace if a respective determination that there is no matching order stored in a respective order management system associated with the respective participant is made.

Hanson et al. teaches:
Example of eliminate orders with restrictions or failing to pass requirements…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Regarding claim 16
The method of claim 2, further comprising:
receiving, by the marketplace from a second participant, a second firm order for a second financial instrument;

Broker (second participant)…
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076]
in response to receiving from the second participant, determining, by the marketplace, that a matching firm order has previously been posted to the order book of the marketplace; and
	Fig. 11 and “Matched”…

    PNG
    media_image6.png
    136
    399
    media_image6.png
    Greyscale

in response to determining that the matching order has been posted, facilitating execution of an order fulfilling at least part of each of the second firm order and the matching firm order.
Example of execute after match…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032]

Regarding claim 17
The method of claim 2, in which each of the order queries and reply are transmitted using respective encrypted messages.

The combined references teach encrypting messages.

Regarding claim 18
The method of claim 2, in which the method further comprises: before receiving the positive reply, periodically transmitting additional order
queries identifying the firm order from the marketplace to each of the plurality of participants.

Hanson et al. teaches:

Fig. 11 teaches “Type” and FrmInv (firm invite) where the order has not matched….

    PNG
    media_image7.png
    105
    303
    media_image7.png
    Greyscale


Regarding claim 19
The method of claim 2, in which the respective module is configured to maintain secrecy of trading interests of the respective participant except to respond to the order query, and in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed.

Hanson et al. teaches:
Example of not providing order to customer…
“At 824, the Invite Status is entered. The Invite Status selection will control whether the order will be provided to potential counterparties. If the invite status is set to "Invite," the system will invite potential counterparties to firm up their orders for either a trade or negotiation. If the status is set to "Invite to Trade," the system will invite potential counterparties to firm up their orders when a match could occur. If the status is set to "Invite to Negotiate," the system will invite potential counterparties to firm up to enter a negotiation. And finally, if the status is set to "Off," then the order will never be invited or cause the system to invite another order to firm up for trading or negotiation.” [0134]

Example of Fig. 8, ref. 822 which has firm order with 824 (invite) box (therefore module)…


    PNG
    media_image8.png
    150
    293
    media_image8.png
    Greyscale




Regarding claim 21
An apparatus comprising:
a processor; and

Hanson et al. teaches:
Computer system for entering trades…
“Referring to FIG. 1, a representative block diagram of the system of the present invention is shown generally at 100. According to FIG. 1, trader 102, whether a buy-side or sell-side trader, may enter orders into system environment 120 in one of two ways. The first, and preferred, method of entering orders is using system client browser 106. The system client browser may be a conventional personal computer, desktop computer, work station, or the like programmed for use with the system. The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Order management system…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

System environment that includes a server (processor)…
“According to the present invention, orders that are transmitted to system environment 120 by the trader using either of the two entry methods are sent to system server 126 that will process the order according to the rules of the system. When trades are effected, information about the trades, besides being sent to the counterparties to the transaction, is forwarded to two locations. This trade information is sent to the trade reporting and clearing gateway 128 and sponsor back-office adapter 130. The trade reporting and clearing gateway 128 transmits trade reports to the Exchange and clearing files to the Clearing Correspondent. With respect to exchange and clearing correspondent 132, the Exchange will report the trades out to the market and the Clearing Correspondent will clear and settle the trades.” [0082]

memory storing instructions that, when executed, cause the processor to: 

Example of storage means…
“A method for anonymously conducting at least large block trades of securities on an electronic trading platform, comprising the steps of: (A) receiving from system users firm orders to buy and sell specified securities and storing the received firm orders in storage means; (B) comparing each system user's firm order to buy or sell a specific security stored in the storage means with firm orders to buy or sell the specific security of counterparty system users that are stored in the storage means;…” (Claim 16)

Inherent with server and comuter is memory.

receive, by a marketplace, a firm order for a financial instrument from a first participant of the marketplace, in which the firm order defines a side of a trade for the financial instrument, and in which the firm order includes an order to execute the trade without additional authorization from the first participant; 

Fig. 1 and various computers and storing (Claim 16)

A firm order with auto-matched (therefore without additional authorization)…
“The system and method of the present invention transacts trades with two types of orders: Firm Orders and Indicative Orders. A Firm Order, as the term is used herein, is an order in which the volume is committed to be traded. A Firm Order can be auto-matched or pushed into negotiation. An Indicative (or Conditional) Order, as the term is used herein, is an order in which the volume has not been committed to be traded. An Indicative Order cannot be auto-matched but must first be converted to a Firm Order before auto-matching or being pushed into negotiations. It is understood that the term Indicative and Conditional may be used interchangeably.” [0026]

Placing orders (buy or sell, therefore a side of a trade) in a market by a trader or proxy…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Example of broker (first participant) for selling financial instruments…	
“Sell-Side shall mean a registered broker or dealer handling financial instruments such as equities, bonds, derivatives or the like.” [0076

in response to receiving the firm order by the marketplace, transmit, by the marketplace, an order query identifying the firm order from the marketplace to a plurality of participants of the marketplace, in which each of the plurality of participants includes a respective order management system, in which each respective order management system is configured to store securely information about a plurality of order interests associated with a respective participant without revealing existence of the plurality of order interests outside of the respective participant

Order anonymously auto-match or pushed to counterparties for orders (therefore only computer would know, so without revealing the existence of the plurality of order interests)…
“Using the NBBO, the method of the present invention permits counterparties from the sell-side and buy-side to find prospective counterparties of interest for large block trades. Preferably, trades performed according to the system and method of the present invention are auto-matched. Potential counterparties have the ability to enter Firm or Indicative Orders into the system for effecting trades. Trades on the system of the present invention can only be carried out if they are Firm Orders. Firm Orders can be anonymously (1) auto-matched or (2) pushed to negotiations between the counterparties under certain circumstances as will be described. Indicative Orders cannot be traded on the system of the present invention until such orders have been converted to Firm Orders.” [0063]

The system receives (therefore transmitted to) an order…
“When a Firm Order is received by the system of the present invention from either buy-side or sell-side, there will be an attempt to match the order with an opposing-side order. As part of the selection process, the system and method of the present invention will eliminate selected orders that have restrictions associated with them, for example, legislative restrictions or failing to pass the requirements in the match filter.” [0093]

Where order is placed (therefore transmitted) by a market (marketplace) to sell side members (plurality of participants)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Fig. 1, ref. 104 teaches trader (participant) and OMS…



    PNG
    media_image1.png
    208
    255
    media_image1.png
    Greyscale



Client browser via secure network (therefore secure interface)…
“The system client browser will permit the trader to carry out all trade functions via a secure wired or wireless network. In FIG. 1, communication between system client browser 106 and web tier 124, which is within the system environment 120, is through a wireless network that includes Internet 110. Web tier 124 is conventional web server that processes the Internet signal in a conventional matter for use by system environment 120.” [0080]

Traders (plurality) with OMS (respective order management system)…
“As discussed previously, there are four types of orders processed by the system. These are Firm Orders, Indicative Orders, Firm Staged Orders, and Indicative Staged Orders. Either type of staged order provides traders with a mechanism to send incompletely defined orders to system environment via the OMS adapter knowing that these orders will not be traded before editing. Each order that is processed by the system will have a specific order state, which is represented by a designation that is associated with the order. The order may have preferably, one of ten states. The states are found in Table 1:” [0084]

Where “trader” includes traders or sponsors…
“…Therefore, for purposes of understanding the operation of the present invention, the use of the term "trader" may apply to each and all of "traders," "trading desks," or "sponsors" unless specified differently.” [0125]

For anonymous trades (therefore without revealing the interests outside of the respective participant)…
“The prior art systems that have been discussed do not include the features of the present invention for carrying out automated, anonymous large block trades of securities at fair pricing as will be set forth in remainder of this specification referring to the drawings.” [0024]

From their Background teaching that an order query of a database is not novel…
“Canadian Patent Application Ser. No. 2,394,967 is directed to a fixed income securities trading framework for facilitating a negotiated exchange of fixed income securities. A search engine of the system, in response to a request from a system participant, queries a fixed income database for a set of fixed income securities meeting the criteria that has been specified. On selection of the desired security, the transaction engine facilitates an order execution against posted bids or offers. The transaction engine interacts with the pricing engine during order executed to determine the price of the selected securities. The transaction engine further interacts with the rules database to ensure compliance with preset system rules. Some form of auto-trading may be performed according to the system criteria.” [0022]

See Store Securely below.

in response to receiving a respective order query by the respective participant of the plurality of participants, determining by a respective module configured to securely interface with the respective order management system of the respective participant, that a matching order that matches the firm order is stored in the respective order management system associated with the respective participant without revealing existence about respective order interests of the respective participant outside of the respective participant, in which the respective module is configured to maintain secrecy of the existence of order interests of the respective participant except in response to execution of a trade;

Ability to maintain anonymity (secrecy) and to restrict trading with a particular firm (e.g. without revealing information outside respective participant)…
“The present invention provides advantages for both the buy-side and sell-side of transactions. With regard to the buy-side, the present invention permits a trader to anonymously place an order in one market that can reach all the sell-side members on the system and allay the concerns about leakage of information. With regard to the sell-side, the present invention provides an ability to participate as either a proprietary trader or a proxy for his/her clients and maintain anonymity. This system, from the standpoint of the sell-side trader, can be restricted to trading only with orders from a particular firm or exposed to all other orders of the system.” [0079]

Trader’s (participants) OMS…
“The second method involves a trader's use of his/her existing OMS or EMS, such as buy-/sell-side trading system OMS or EMS 104, for order entry and manipulation. When this is done, both the buy-side and sell-side will communicate via a financial information exchange ("FIX") or other appropriate interface. Communications from unit 104 are sent to OMS adapter 122. The OMS adapter is used to communicate transactions and responses between the traders in the system environment. Messages that may be supported by the OMS adapter include, but are not limited to, "New Order," "Cancel/Replace Order," "Cancel Order," and "Execution Report" messages.” [0081]

Example of watch (order query) list (second determination)…
“When Symbol Watch List icon 904 is activated, the display in FIG. 10 is open. Typically, a trader will place symbols on the symbol watch list so that he/she may watch them to determine if it is appropriate to enter an offer to buy or sell a symbol.” [0148]

Fig. 10, ref. 1008 is where symbol is entered…


    PNG
    media_image2.png
    200
    327
    media_image2.png
    Greyscale


Fig. 11 and information about a specific traders orders are provided…
“Referring to window 1108, information about a specific trader's orders is provided. The columns of window 1108 display all of the information that was provided in the new order form plus the current trading state of the symbol. The information that is not from the new order form that shows the current status of trading for the particular order are Leaves Volume column 1112, Traded Volume column 1114, State column 1116, # Negotiations column 1118, and Investigate column 1120.” [0152]

Which shows a matched order…

    PNG
    media_image3.png
    162
    517
    media_image3.png
    Greyscale


See Secrecy below.


receive, by the marketplace, from the respective module configured to securely interface with the respective order management system of the respective participant of the plurality of participants, an indication that a trade fulfilling at least a part of the firm order and at least part of the matching order that is stored in the respective order management system should be executed; and 

Example of offer (indication) and counterparty accepting other sides firm offer when prices match….
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] 

Accept by the system (marketplace) the firm offer…
“The negotiations between counterparties with regard to Firm Orders will proceed once the initial prices have been entered by the counterparties. Once these initial prices have been entered, each counterparty's offer will be presented to the other counterparty and the volume will be the overlapped volume of the counterparties. Either counterparty may accept the other side's Firm Offer at any time. If at any time during negotiation the prices match or cross, the system will automatically consummate the trade at the mid-point price between the two counterparties' price limit ranges. The negotiated trade is made without reference to the NBBO.” [0032] Inherent with proceed is receiving a positive reply.

in response to receiving the indication that the trade should be executed by the marketplace, facilitate by the marketplace execution of the trade fulfilling at least part of the firm order and at least part of the matching order without a further communication with the first participant, in which the marketplace is configured to maintain secrecy of the order query until after the trade is executed at which time only notification of execution is provided without notification of an identity of the respective participant; and 

Auto-matching…
“According to the present invention, auto-matching will occur when at least the following conditions are met: (i) the NBBO passes the system tests designed to ensure that the auto-match trade is priced based on a valid and reasonable NBBO, (ii) the two price limit ranges of the counterparties either match or cross, (iii) the minimum volumes of both orders are met by the counterparties, and (iv) one of the two crossed prices must fall within the NBBO.” [0030] Inherent with auto-matching is matching without further communication to the broker participant.

“Anonymity shall mean that a counterparty using the system and method of the present invention is not aware of the identity of the other counterparty.” [0065]

“The system of the present invention may act as a broker dealer in transactions it handles to set up relationships with clearing correspondents. By establishing this type of arrangement, the anonymity of sponsoring and clearing correspondents may be preserved. For example, a trader and his/her representing clearing correspondents will see the "system" as the counterparty rather than the real counterparty.” [0121]
	
Where trade reports (notification) is provided with “system” identified as counterparty to preserve anonymity…
“Trade reports are generated for every match. Trade reports may be sent from system server 126 to trade reporting and clearing gateway 128 is real-time or batch form at certain predetermined intervals. These reports may also be sent from system server 126 to sponsor back-office adapter 130. As such, trade reports may be sent to the trading parties through exchange and clearing correspondent 132 and to their sponsoring back-offices at 108. To preserve anonymity, in each case, the counterparty in these records will be shown as the "system."” [0124]

wherein transmitting the order query to the plurality of participants comprises querying the order by one of the plurality of participants to one or more other ones of  the plurality of participants.

See Other Participants below.

Store Securely
Hanson et al. teaches order systems.  They do not teach configured to store securely information.

Penny also in the business of order management systems (OMS) teaches:
Messages between OMS are secure and encrypted….
“Preferably, customer session managers 122 and 142 are FIX-enabled communications engines. That is, they are configured to communicate with each other by using the FIX (Financial Information eXchange) protocol to exchange electronic messages formatted according to the FIX communications standard. These session managers also take care of and ensure the messages exchanged between order management system 100 and customer trading system 105 are secure and reach their destinations with integrity. Although FIX is a preferred standard for these communications, it should be apparent to those skilled in the art, upon reading this disclosure, that various other protocols and standards (e.g., SWIFT) may be employed to handle data communications between order management system 100, customer trading system 105 and provider trading system 115. The data transmitted over interface link 180 also may be encrypted for security purposes.” [0034]

Order management with database…
“FIG. 1 shows a high-level block diagram of the major functional components of an order management system configured to operate according to an illustrative embodiment of the present invention. As shown FIG. 1, order management system 100 comprises order generator 120, customer session manager 122, customer preferences database 124, order completer 126, order executor 128 and price selection criteria database 130. Preferably, order management system 100 is coupled to a customer trading system 105 via a data communications link or interface (shown in FIG. I as link 180).” [0032]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the OMS method and system of Hanson et al. the ability to store securely information as taught by Penny since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Penny who teaches OMS can have security and Hanson et al. benefits as they need to ensure anonymous trading at times, where security ensures such trading.

Secrecy
Hanson et al. teaches security.  They do not teach specifics of secrecy.  

Waelbroeck et al. also in the business of security teaches:

Wish to notify only specific participants…
“In this environment, there is an acute need for efficient dissemination of confidential information regarding trading interests. Market participants with large confidential trading interests wish to notify only those other market participants likely to have a significant contra-interest. Other market participants wish to be notified of confidential certified trading interests to which they are likely to have a contra-interest. Both groups wish to have a place to transact a trade once they have been connected through analysis of their certified trading interests. Market participants also desire certified information regarding the trading behavior of other market participants and a means of certifying expressed trading information.” (col. 2, lines 47-59)

Using an interface…
“In an alternate preferred embodiment, after step 350 the initiating user is shown a summary of the results of this analysis and is given the option of modifying the dissemination parameters given in step 320 to more accurately tailor/limit the dissemination of confidential CTI. For example, a user can modify dissemination parameters that are too inclusive (e.g., too many MPs have sold 10,000 or more shares of the relevant security today) or exclusive (e.g., there are no MPs who currently have a live order to sell over 50,000 shares). The production of the MP notification list is an iterative process in this embodiment, as the embodiment repeats steps 330-350 until the user is satisfied with the output of the dissemination analysis. The user interaction in this iterative process is performed through interface means that are well known in the art.” (col. 7, lines 17-31)

Software (module) for confidential (secrecy) trading…
“A computer program, stored in a computer memory, for managing securities market information comprising: (a) software for electronically receiving over a computer network data including confidential trading interest information of securities market participants, wherein said data is not disseminated to any market participant upon receipt or at any future time and comprises data whose dissemination could affect the price or availability of a security; (b) software for electronically storing said received data including confidential trading interest information of securities market participants; (c) software for electronically receiving information from a first securities market participant's computer; (d) software for electronically storing said information received from said first securities market participant's computer; (e) software for producing a targeted dissemination list of securities market participants based on said confidential trading interest information of securities market participants…” (Claim 20) Inherent with confidential is without revealing the existence of the plurality of order interests outside of a respective participant.

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of Hanson et al. the ability to determine whether to filter in a marketplace information as taught by Waelbroeck et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Waelbroeck et al. who teaches the advantages of filtering data in a marketplace with software that provides confidential trading.

Other Participants
The combined references teach bidding and searching.  They do not teach searching other participant bids.

Sandholm et al. also in the business of bidding and searching teaches:
Bids from bidders (plurality of participants)…
“After reviewing the items for sale and the total quantity of each item available for sale, the bidder dispatches to the auctioneer, e.g., at computer 100, one or more bids. Each bid includes one or more items and for each item a quantity thereof. Each bid also includes a bid price. Upon receiving a plurality of bids from one or more bidders, e.g., at computer system 100, a method in accordance with the present invention is invoked for determining the winning bid or winning combination of bids that maximizes the revenue from the sale of the items.” [0097]

Searching bids along a path from one node to another…
“Finding that no item in bid B2 exceeds the total quantity available, the BOB search method generates node 914 attached to the inclusion branch of node 906 in the third level of search tree 900 and associates with node 914 a bid not previously considered for attachment to this branch. In this example, bid B3 is associated with node 914. Next, another candidate allocation is determined that includes the combination of bids B2 and B3 that lie on the search path that includes nodes 902, 906 and 914. From this combination, the BOB search method determines whether the sum of each item in bids B2 and B3 exceed the total quantity available for that item. In the illustrated example, the sum of item A in bids B2 and B3; the sum of item B in bids B2 and B3; and the sum of item C in bids B2 and B3 do not exceed the total quantity available for each of these items. The BOB search method also sums bid prices P2 and P3 for bids B1 and B3. If the sum of bid prices P2 and P3 exceeds the best allocation price, the sum of bid prices P2 and P3 replaces the best allocation price and bids B2 and B3 replace the best allocation.” [0119]

It would have been obvious to one of ordinary skill in the art at the time of invention to include in the method and system of the combined references  the ability to search other participant bids as taught by Sandholm et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Sandholm who teaches the financial benefits of searching for bids that maximize revenue.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least bids to other participants:
US-20040024686-A1; US-20070156575-A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693